UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	September 1, 2011 — August 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Capital Opportunities Fund Annual report 8 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 23 Federal tax information 52 About the Trustees 53 Officers 55 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Markets worldwide have exhibited resiliency in recent months, despite the challenges of a global economic slowdown and tepid growth here in the United States. Since early summer, stock and bond investors have increasingly moved into riskier assets. Still, the market rebound has been punctuated by periods of volatility. Persistently high U.S. unemployment, Europe’s tenacious credit troubles, and a manufacturing slowdown in China all have created a climate of uncertainty —an environment that, we believe, will remain for some time. The hope is that, after election day, Washington lawmakers will act swiftly to resolve pressing challenges, such as the impending “fiscal cliff” set to occur on January1, 2013, that will trigger automatic tax increases and government spending cuts. A long-term view and balanced investment approach become ever more important in this type of market environment, as does reliance on a financial advisor, who can help you navigate your way toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager What drove the fund’s modest outperformance relative to its benchmark? Our stock selection in consumer discretionaryand industrials — sectors inwhich we had overweight positions relativeto the benchmark — was the primaryfactor that drove Putnam International Capital Opportunities Fund’s performance. In both sectors, particularly inEurope, valuations were very low aroundthe start of the fund’s fiscalyear, which became a catalyst for thesectors’ strong showing during the periodas a whole. In general, it was a challenging 12months for international investing, although European stocks rose toward period-end. How would you characterize the investing environment? Volatility roiled markets for much of the year, largely due to the risks out of Europe, the slowdown in China, and uncertainty pertaining to the strength of the U.S. economic recovery. Although European officials made several resolutions relative to their recovery efforts, markets were frequently unable to retain much of their gains in the wake of these announcements. In the second calendar quarter of 2012, for example, headline risk in Europe was at the forefront of people’s minds, and concerns about the looming “fiscal cliff” in the This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. 5 United States threatened to derail what has been a wavering U.S. recovery. In this context, small-cap U.S. stocks became something of a safe haven relative to their European counterparts, which had the effect of driving up U.S. small-cap valuations. Despite this negative backdrop, European equities did fairly well in the period’s closing months, including a number of sectors that have cyclical exposure, which we emphasize in the portfolio. Consumer discretionary stocks, metals and mining, and energy stocks, for example, all rallied through the summer. When we stepped back and looked at the market, many companies in a variety of cyclical sectors appeared to us to offer exceptional value, and our stock selection in these areas boosted the fund’s performance. Which would you consider the more contrarian investment position today: Europe or China? As of the end of August, we would say that being bullish on China would be the more contrarian position. There could be a recovery in China, which has slowed fairly substantially, but we see a variety of structural problems with the economy and the ability of policy-makers to stabilize growth at higher levels, and this supports our cautious stance with respect to China. Europe, while less of a contrarian position, in our estimation, is by no means out of the woods of its sovereign debt problems. What’s more, investors continue to express concerns about the ability of European companies to thrive in the current environment, and that has kept downward pressure on European company valuations. Country allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 6 What holdings contributed most to performance? Ashtead Group is a U.K.-based equipment rental company whose clients are primarily non-residential construction companies. The stock rose as the non-residential real estate market began to stabilize during the period, and as the company’s pricing and utilization improved. These positive factors helped the stock become the top contributor to the fund’s returns. Aegis , the second-largest contributor, was a U.K.-based marketing information services company that was purchased by a Japan-based marketing firm, Dentsu. Our position in Aegis appreciated as a result of the acquisition, and we sold the stock after the acquisition was announced. Moshi Moshi is a telemarketing and call-center outsourcing company in Japan that has performed well as call-center outsourcing has gained traction among Japanese companies. The company also has made a commitment to pay out 50% of its profits in the form of dividends to shareholders, and this shareholder-friendly move has attracted many yield-hungry investors. What holdings detracted from returns? Atlas Iron is an Australia-based producer of iron ore. The company missed earnings estimates during the period because of higher operating and exploration costs, and lower pricing due to falling Chinese demand. We continue to own this company, and added to the position as iron ore prices fell, based on our belief in the company’s management and the stock’s improving valuation. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 Our position in Canadian gold mining company Centerra Gold performed poorly as a result of a dispute over the company’s revenue sharing agreement with the government of the central Asian country of Kyrgyzstan, where one of Centerra’s mines is located. We continue to hold the position in the belief that the company will work through this issue. The third-largest detractor was Ferrexpo , a Swiss-based natural resources company. Like Atlas Iron, Ferrexpo suffered because of falling commodity prices due in part to slowing Chinese demand for iron ore, but we also added to this position as the stock valuation became increasingly attractive to us. Looking ahead, what are your expectations for international small and mid caps? Today, international small- and mid-cap stocks are available at compelling valuations, in our view, especially when we compare them with their U.S. counterparts. U.S. companies generally appear to be in good health, but the economic outlook is not sufficiently robust, in our opinion, to support a continued bullish position on U.S. small- and mid-cap stocks. For these reasons, we think European stocks are more attractive from an investment standpoint. Despite what we consider the more obvious problems in Europe, the region continues to turn up some of the most attractive valuation opportunities that we have seen in many years of investing. We maintain our underweight to the two most defensive sectors in the benchmark — consumer staples and utilities. Valuations here seem to us to be stretched. At the same time, we maintain our benchmark-relative overweight positions in more offensive, cyclical sectors, including technology and consumer discretionary stocks. We remain mindful of several key risks, as well, including the potential for continued economic deterioration in China or This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 8 further deterioration in the financial health of European governments. Thank you, Joe, for bringing us up to date on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA, and John McLanahan, CFA. IN THE NEWS In a bid to protect Spain and Italy from financial collapse, the European Central Bank (ECB) made a bold move in early September to buy unlimited amounts of short-term bonds from those eurozone countries that need the most assistance. The program is designed to effectively spread the risk for the responsibility of sharing repayment of the nations’ debt. The move is meant to provide countries like Spain and Italy with sufficient time to reduce their debt and restore their economies. Financial markets worldwide reacted positively to the news because it may reduce the likelihood that the 17-nation euro currency union will dismantle, which could have significant economic ramifications. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.03% 9.64% 9.20% 9.20% 9.21% 9.21% 9.48% 9.24% 9.77% 10.23% 10 years 144.35 130.24 126.55 126.55 126.72 126.72 132.47 124.28 139.09 150.56 Annual average 9.35 8.70 8.52 8.52 8.53 8.53 8.80 8.41 9.11 9.62 5 years –17.97 –22.67 –20.98 –22.47 –20.98 –20.98 –19.97 –22.77 –18.92 –16.92 Annual average –3.88 –5.01 –4.60 –4.96 –4.60 –4.60 –4.36 –5.04 –4.11 –3.64 3 years 10.50 4.15 8.06 5.06 8.06 8.06 8.87 5.07 9.74 11.36 Annual average 3.38 1.36 2.62 1.66 2.62 2.62 2.87 1.66 3.15 3.65 1 year –3.57 –9.11 –4.27 –8.96 –4.30 –5.23 –4.06 –7.42 –3.78 –3.33 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 8/31/12 Lipper International S&P Developed Small/Mid-Cap Core Funds Ex-U.S. SmallCap Index category average* Annual average (life of fund) 6.15% 8.69% 10 years 171.59 131.58 Annual average 10.51 8.63 5 years –15.56 –19.17 Annual average –3.33 –4.22 3 years 19.53 14.40 Annual average 6.13 4.43 1 year –4.13 –4.22 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/12, there were 50, 41, 30, 22, and 8 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $22,655 and $22,672, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $22,428. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $23,909 and $25,056, respectively. 11 Fund price and distribution information For the 12-month period ended 8/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.872 $0.555 $0.591 $0.690 $0.830 $0.966 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/11 $32.47 $34.45 $32.08 $32.11 $32.22 $33.39 $31.95 $32.54 8/31/12 30.33 32.18 30.09 30.07 30.14 31.23 29.81 30.37 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.28% 9.89% 9.45% 9.45% 9.45% 9.45% 9.72% 9.49% 10.02% 10.48% 10 years 189.70 173.00 168.41 168.41 168.68 168.68 175.53 165.95 183.29 196.91 Annual average 11.22 10.56 10.38 10.38 10.39 10.39 10.67 10.28 10.97 11.50 5 years –18.18 –22.89 –21.22 –22.71 –21.21 –21.21 –20.21 –23.01 –19.16 –17.16 Annual average –3.93 –5.07 –4.66 –5.02 –4.66 –4.66 –4.42 –5.10 –4.16 –3.70 3 years 9.74 3.45 7.28 4.28 7.26 7.26 8.09 4.30 8.93 10.57 Annual average 3.15 1.14 2.37 1.41 2.36 2.36 2.63 1.41 2.89 3.41 1 year 17.65 10.88 16.76 11.76 16.75 15.75 17.04 12.96 17.35 17.94 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/11 1.47% 2.22% 2.22% 1.97% 1.72% 1.22% Annualized expense ratio for the six-month period ended 8/31/12*† 1.43% 2.18% 2.18% 1.93% 1.68% 1.18% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes a decrease of 0.13% from annualizing the performance fee adjustment for the six months ended 8/31/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March1, 2012, to August31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.01 $10.67 $10.67 $9.45 $8.23 $5.79 Ending value (after expenses) $950.20 $946.80 $946.80 $947.80 $949.10 $951.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August31, 2012, use the following calculation method. To find the value of your investment on March1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.25 $11.04 $11.04 $9.78 $8.52 $5.99 Ending value (after expenses) $1,017.95 $1,014.18 $1,014.18 $1,015.43 $1,016.69 $1,019.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. S&P Developed Ex-U.S. SmallCap Index is an unmanaged index of small-cap stocks from developed countries, excluding the United States. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings to not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2012, Putnam employees had approximately $339,000,00 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 17 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense 18 limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Managements support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds investor servicing fees and expenses as noted above, was an important factor in the Trustees decision to approve the continuance of your funds management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lippers database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on 19 these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper International Small/Mid-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 3rd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 54, 46 and 27 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the five-year period ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2011 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s under-performance over the one-year period was due in large part to the fact that the portfolio managers’ valuation process indicated that economically sensitive sectors had valuations that were generally more attractive than those in more defensive sectors. As a result, the fund emphasized investments in economically sensitive sectors. However, in 2011, these 20 sectors underperformed as investors fled to defensive sectors in response to the European sovereign debt crisis, fears of economic slowdown in the United States and China, and other macro events. The Trustees also considered Putnam Management’s observation that the fund’s underperformance over the one-year period was due in part to the fund’s overweight position in Japan, which detracted from performance as Japanese companies were adversely affected by the strengthening yet. The Trustees considered that, although the fund had not performed well in 2011, the fund ranked in the second quartile for the five-year periods ended December 31, 2011, and that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking 21 best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 23 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam International Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam International Capital Opportunities Fund (the “fund”) at August 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2012 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 9, 2012 24 The fund’s portfolio 8/31/12 COMMON STOCKS (96.8%)* Shares Value Australia (2.9%) Abacus Property Group R 1,893,764 $3,958,763 Atlas Iron, Ltd. 2,545,905 3,581,875 Flight Centre, Ltd. S 227,029 5,615,225 Medusa Mining, Ltd. S 580,223 2,983,616 Monadelphous Group, Ltd. S 190,753 3,979,021 Wotif.com Holdings, Ltd. S 1,056,025 4,718,466 Austria (0.5%) ANDRITZ AG 49,966 2,572,351 Bank Austria Creditanstalt AG (acquired 8/7/08, cost $—) ‡ F 471 — EVN AG 129,468 1,742,375 Canada (10.3%) AuRico Gold, Inc. † 565,600 3,930,360 Aurizon Mines, Ltd. † 779,300 3,170,168 Calfrac Well Services, Ltd. 178,995 4,367,060 Canaccord Financial, Inc. 564,643 2,881,212 Centerra Gold, Inc. 493,600 3,755,516 Dollarama, Inc. 110,100 6,623,312 Domtar Corp. 50,100 3,629,244 Ensign Energy Services, Inc. 315,824 4,812,251 Harry Winston Diamond Corp. † 306,182 3,851,541 Industrial Alliance Insurance and Financial Services, Inc. 90,000 2,293,482 Inmet Mining Corp. 114,291 5,102,660 InnVest Real Estate Investment Trust R 713,600 3,663,014 Lululemon Athletica, Inc. † 73,899 4,817,398 Lundin Mining Corp. † 1,114,148 5,052,236 Methanex Corp. S 126,961 3,784,037 Metro, Inc. S 66,400 3,857,027 Open Text Corp. † 115,674 6,218,174 Peyto Exploration and Development Corp. S 258,607 5,359,717 Precision Drilling Corp. † 568,892 4,207,175 TMX Group, Inc. 4,336 219,274 Trican Well Service, Ltd. S 454,726 5,489,464 China (1.4%) AAC Technologies Holdings, Inc. 1,722,000 5,865,870 China BlueChemical, Ltd. 6,730,000 3,890,802 SRE Group, Ltd. † 38,402,000 1,737,157 Denmark (1.2%) DSV A/S 146,822 3,188,171 H. Lundbeck A/S 206,456 3,804,189 Sydbank A/S † 200,653 3,415,447 25 COMMON STOCKS (96.8%)* cont. Shares Value Finland (0.5%) Cramo OYJ S 174,312 $1,769,135 Poyry OYJ 171,520 662,088 Ramirent OYJ 206,948 1,556,622 France (6.0%) Arkema 61,037 5,194,211 Cap Gemini SA 174,884 6,410,468 Dassault Systemes SA 51,416 4,983,210 Havas SA 906,888 4,599,832 Ingenico 67,940 3,600,739 Jacquet Metal Service 89,028 857,218 M6-Metropole Television 191,833 2,901,438 Publicis Group SA 98,062 5,081,534 Rexel SA 223,900 4,364,796 SEB SA 49,957 3,475,010 Teleperformance 164,548 4,057,660 Valeo SA 113,458 5,349,255 Germany (6.4%) Bertrandt AG 32,035 2,225,036 Carl Zeiss Meditec AG 122,190 2,974,369 Celesio AG 129,783 2,371,615 Draegerwerk AG & Co., KGaA (Preference) S 47,763 4,412,159 Gerry Weber International AG 122,803 4,954,668 Gildemeister AG 264,761 3,850,069 HeidelbergCement AG 44,345 2,235,780 Hugo Boss AG 45,772 4,224,958 Krones AG 29,921 1,459,428 Lanxess AG 75,588 5,726,600 Leoni AG 46,418 1,736,220 MTU Aero Engines Holding AG 56,609 4,316,111 Puma SE 9,825 2,857,707 Software AG 176,092 6,084,536 Stada Arzneimittel AG 83,539 2,347,701 Vossloh AG 24,284 2,118,376 Hong Kong (2.3%) Dah Sing Financial Holdings 751,600 2,536,674 Hutchison Telecommunications Hong Kong Holdings, Ltd. 13,126,000 6,437,564 SmarTone Telecommunications Holdings, Ltd. 2,854,500 6,100,226 Wing Hang Bank, Ltd. 487,000 4,329,162 Hungary (0.5%) Richter Gedeon Nyrt 27,220 4,640,309 Ireland (1.8%) Kerry Group PLC Class A 141,752 6,798,915 Kingspan Group PLC 472,707 4,662,064 United Drug PLC 1,198,537 3,920,013 26 COMMON STOCKS (96.8%)* cont. Shares Value Italy (1.8%) Ansaldo STS SpA 426,714 $3,343,069 Danieli & Co. SpA S 169,638 3,958,368 De’Longhi SpA 344,927 4,279,743 Recordati SpA 518,218 3,714,865 Japan (18.2%) ABC-Mart, Inc. 73,300 3,071,298 Advance Residence Investment Corp. R 2,333 4,707,322 Aeon Delight Co., Ltd. 160,600 3,730,001 Aica Kogyo Co., Ltd. 184,100 2,966,889 Amano Corp. 250,700 2,147,493 Asics Corp. 257,400 3,410,988 Brother Industries, Ltd. 317,800 3,243,697 Capcom Co., Ltd. 238,300 4,754,243 Chiyoda Integre Co., Ltd. 15,400 169,207 Daifuku Co., Ltd. 736,500 3,879,018 Dainippon Sumitomo Pharma Co., Ltd. 335,200 3,712,049 Disco Corp. 60,900 3,040,581 Horiba, Ltd. 90,800 2,688,381 Itochu Techno-Solutions Corp. 64,400 3,538,221 Japan Aviation Electronics Industry, Ltd. 475,000 3,950,764 Japan Petroleum Exploration Co. 64,700 2,528,167 Japan Real Estate Investment Corp. R 541 5,290,447 JSR Corp. 262,600 4,486,878 Kansai Urban Banking Corp. 137,000 172,403 Keihin Corp. 270,300 3,558,295 Kenedix, Inc. † 8,147 810,097 Kobayashi Pharmaceutical Co., Ltd. 58,400 3,123,885 Kurita Water Industries, Ltd. 155,200 3,339,192 Kuroda Electric Co., Ltd. 215,700 2,602,113 Mandom Corp. 124,300 3,306,082 Meitec Corp. 150,100 3,334,976 Misumi Group, Inc. 101,500 2,544,596 Mitsubishi Tanabe Pharma 250,700 3,716,521 Moshi Moshi Hotline, Inc. 408,700 6,047,592 Musashino Bank, Ltd. (The) 75,300 2,236,259 Nihon Kohden Corp. 157,500 5,341,949 Nippo Corp. 231,000 2,532,496 Nippon Konpo Unyu Soko Co. 257,000 3,333,362 Nissin Kogyo Co., Ltd. 278,300 3,804,972 Nitto Denko Corp. 119,200 5,542,431 NTT Urban Development Corp. 2,722 2,070,663 Ono Pharmaceutical Co., Ltd. 67,300 4,184,961 Park24 Co., Ltd. 172,900 2,858,030 Sanwa Holdings Corp. 719,000 3,010,131 Suruga Bank, Ltd. (The) 424,000 4,896,075 Suzuken Co., Ltd. 81,300 2,758,203 27 COMMON STOCKS (96.8%)* cont. Shares Value Japan cont. Taikisha, Ltd. 187,300 $4,289,257 Tamron Co., Ltd. 138,900 4,624,778 Tokai Tokyo Financial Holdings, Inc. 661,000 2,144,399 Toridoll.corp 152,900 2,543,418 Unipres Corp. 164,800 4,556,281 Mexico (0.6%) Grupo Financiero Banorte SAB de CV 1,027,200 5,229,433 Netherlands (2.8%) Aalberts Industries NV 226,891 3,875,693 Arcadis NV 221,273 4,615,985 Imtech NV 114,772 2,960,896 Koninklijke Boskalis Westminster NV 119,636 4,033,446 Mediq NV 200,806 2,366,788 Randstad Holding NV 89,837 2,916,900 USG People NV 348,281 2,552,224 Norway (1.6%) DNO International ASA † 2,356,073 3,492,529 SpareBank 1 SR-Bank ASA 615,119 3,744,531 TGS-NOPEC Geophysical Co. ASA 202,302 5,910,579 Russia (0.4%) Oriflame Cosmetics SA SDR S 90,329 3,150,849 Singapore (0.4%) Cape PLC 369,310 1,419,658 Great Eastern Holdings, Ltd. 219,000 2,431,115 South Africa (0.2%) African Rainbow Minerals, Ltd. 118,339 2,065,693 South Korea (4.7%) BS Financial Group, Inc. 309,870 3,236,829 Daelim Industrial Co., Ltd. 42,910 3,378,699 Daum Communications Corp. 55,378 5,543,163 DGB Financial Group, Inc. 340,110 3,939,625 Dong-A Pharmaceutical Co., Ltd. 56,310 4,748,435 GS Home Shopping, Inc. 36,979 3,472,277 Hyundai Mipo Dockyard 21,943 2,395,633 LG Fashion Corp. 79,670 2,335,034 NHN Corp. 23,343 5,353,543 S1 Corp. 47,771 2,489,429 Seah Besteel Corp. 95,444 2,998,445 Spain (0.3%) Prosegur Compania de Securidad SA 617,710 3,029,097 28 COMMON STOCKS (96.8%)* cont. Shares Value Sweden (2.8%) AF AB Class B 168,120 $3,278,609 Assa Abloy AB Class B 119,802 3,656,413 Boliden AB 359,591 5,268,202 Intrum Justita AB 272,644 4,018,695 JM AB 184,004 3,153,428 Meda AB Class A 411,738 4,053,749 Switzerland (7.2%) Actelion, Ltd. 115,818 5,467,162 Adecco SA 85,712 3,878,151 Baloise Holding AG 48,296 3,547,920 Banque Cantonale Vaudoise (BCV) 10,396 5,511,077 Barry Callebaut AG 5,683 5,366,978 Bucher Industries AG 22,879 3,825,846 Burckhardt Compression Holding AG 11,503 3,130,542 Dufry AG † 33,987 4,141,635 Ferrexpo PLC 1,840,498 4,723,792 Forbo Holding AG 6,703 3,755,599 Georg Fischer AG 10,889 3,937,937 Helvetia Holding AG 6,884 2,264,905 Partners Group Holding AG 40,396 7,776,807 Sika AG 1,999 3,859,525 Taiwan (0.8%) Radiant Opto-Electronics Corp. † 666,543 2,877,335 TSRC Corp. 1,839,200 3,877,181 United Kingdom (19.9%) Amlin PLC 629,060 3,853,300 Ashmore Group PLC 796,845 4,151,872 Ashtead Group PLC 1,587,761 7,125,585 Aveva Group PLC 190,514 5,608,127 Barratt Developments PLC † 1,629,284 3,868,949 Burberry Group PLC 275,027 5,892,405 Close Brothers Group PLC 295,213 3,653,344 Debenhams PLC 3,436,433 5,257,129 Dragon Oil PLC 501,544 4,691,329 Halma PLC 346,758 2,234,494 Hargreaves Lansdown, PLC 603,174 5,946,810 Hays PLC 2,141,482 2,332,102 Hiscox, Ltd. 693,779 5,120,609 IMI PLC 222,446 3,034,602 Inchcape PLC 611,468 3,568,885 Interserve PLC 811,939 4,609,001 Intertek Group PLC 58,479 2,609,524 Kazakhmys PLC 238,106 2,232,828 Kier Group PLC 138,158 2,831,548 29 COMMON STOCKS (96.8%)* cont. Shares Value United Kingdom cont. Meggitt PLC 729,668 $4,581,513 Michael Page International PLC 642,414 3,687,332 Mitie Group PLC 750,003 3,399,910 Morgan Sindall Group PLC 227,277 2,260,804 National Express Group PLC 988,382 3,401,599 Next PLC 145,591 8,266,662 Persimmon PLC 327,253 3,617,939 Rathbone Brothers PLC 230,215 4,675,329 Rotork PLC 80,378 2,799,912 Savills PLC 820,171 5,094,981 Schroders PLC 192,254 4,324,263 Segro PLC R 622,487 2,289,086 Spectris PLC 214,039 5,880,827 Speedy Hire PLC 5,693,221 2,122,887 Subsea 7 SA 192,353 4,419,483 Tate & Lyle PLC 695,870 7,239,513 Travis Perkins PLC 248,805 4,050,281 UBM PLC 445,431 4,755,408 Ultra Electronics Holdings PLC 81,622 1,989,702 Whitbread PLC 244,334 8,246,702 William Hill PLC 565,528 2,692,375 United States (1.3%) Amdocs, Ltd. † S 134,692 4,342,470 Aspen Insurance Holdings, Ltd. S 153,914 4,475,819 Axis Capital Holdings, Ltd. 62,562 2,131,487 Total common stocks (cost $744,735,346) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 3/4s, September 15, 2013 i $120,000 $121,102 Total U.S. treasury obligations (cost $121,102) WARRANTS (—%)* † Expiration Strike date price Warrants Value Nieuwe Steen Investments NV F 4/1/13 EUR0.01 126,921 $160 Total warrants (cost $—) SHORT-TERM INVESTMENTS (7.1%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% d 38,021,225 $38,021,225 Putnam Money Market Liquidity Fund 0.13% e 17,980,559 17,980,559 SSgA Prime Money Market Fund 0.12% P 774,877 774,877 U.S. Treasury Bills with an effective yield of 0.172%, May 30, 2013 ## $491,000 490,462 U.S. Treasury Bills with an effective yield of 0.097%, January 10, 2013 241,000 240,916 30 SHORT-TERM INVESTMENTS (7.1%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 $502,000 $501,922 U.S. Treasury Bills with effective yields ranging from 0.182% to 0.189%, May 2, 2013 ## 1,195,000 1,193,866 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.102%, December 13, 2012 781,000 780,788 Total short-term investments (cost $59,984,115) TOTAL INVESTMENTS Total investments (cost $804,840,563) Key to holding’s currency abbreviations EUR Euro Key to holding’s abbreviations SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $847,501,527. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was less than $1, or less than 0.1% of net assets. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash, or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash, or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $1,316,694 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. 31 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $229,752,307) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 9/20/12 $2,145,653 $2,180,877 $(35,224) Euro Buy 9/20/12 9,374,792 9,184,986 189,806 Barclays Bank PLC British Pound Buy 9/20/12 5,540,333 5,450,164 90,169 Canadian Dollar Buy 9/20/12 3,010,723 2,961,958 48,765 Euro Buy 9/20/12 6,262,777 6,131,696 131,081 Hong Kong Dollar Sell 9/20/12 2,859,768 2,860,653 885 Japanese Yen Sell 9/20/12 2,315,063 2,318,325 3,262 Norwegian Krone Sell 9/20/12 2,188,202 2,106,969 (81,233) Citibank, N.A. Australian Dollar Buy 9/20/12 4,178,539 4,241,038 (62,499) British Pound Buy 9/20/12 530,471 521,360 9,111 Danish Krone Sell 9/20/12 3,614,796 3,504,435 (110,361) Euro Buy 9/20/12 9,544,244 9,346,188 198,056 Singapore Dollar Buy 9/20/12 3,319,749 3,310,525 9,224 Credit Suisse AG Australian Dollar Buy 9/20/12 1,318,116 1,339,244 (21,128) British Pound Sell 9/20/12 5,906,789 5,826,128 (80,661) Euro Buy 9/20/12 8,488,538 8,306,419 182,119 Japanese Yen Buy 9/20/12 7,281,096 7,292,475 (11,379) New Zealand Dollar Buy 9/20/12 1,519,410 1,526,993 (7,583) Norwegian Krone Sell 9/20/12 5,171,534 4,976,088 (195,446) Deutsche Bank AG Australian Dollar Buy 9/20/12 1,838,099 1,864,391 (26,292) Canadian Dollar Buy 9/20/12 1,680,805 1,653,135 27,670 Euro Buy 9/20/12 11,990,531 11,748,384 242,147 Swiss Franc Sell 9/20/12 218,129 213,392 (4,737) Goldman Sachs International Australian Dollar Buy 9/20/12 2,960,087 3,006,013 (45,926) Euro Sell 9/20/12 8,235,808 8,067,393 (168,415) Japanese Yen Sell 9/20/12 146,644 146,815 171 Norwegian Krone Buy 9/20/12 3,300,049 3,179,024 121,025 Swedish Krona Sell 9/20/12 840,344 822,508 (17,836) HSBC Bank USA, National Association Australian Dollar Buy 9/20/12 2,931,096 2,975,379 (44,283) Euro Sell 9/20/12 9,259,686 9,071,916 (187,770) Hong Kong Dollar Sell 9/20/12 3,765,850 3,766,675 825 Norwegian Krone Sell 9/20/12 6,337,671 6,104,028 (233,643) 32 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $229,752,307) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. Australian Dollar Buy 9/20/12 $1,831,806 $1,860,777 $(28,971) British Pound Sell 9/20/12 247,850 243,601 (4,249) Euro Buy 9/20/12 31,827 31,169 658 Japanese Yen Sell 9/20/12 973,406 974,827 1,421 Norwegian Krone Buy 9/20/12 477,964 460,482 17,482 Singapore Dollar Buy 9/20/12 6,823,932 6,804,608 19,324 Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/20/12 8,450,346 8,574,493 (124,147) British Pound Buy 9/20/12 6,510 6,399 111 Canadian Dollar Sell 9/20/12 514,971 514,074 (897) Euro Sell 9/20/12 9,713,192 9,516,379 (196,813) Japanese Yen Buy 9/20/12 1,820,522 1,839,207 (18,685) State Street Bank and Trust Co. Australian Dollar Buy 9/20/12 1,775,990 1,801,273 (25,283) Canadian Dollar Buy 9/20/12 4,055,065 3,987,554 67,511 Euro Buy 9/20/12 6,296,617 6,167,431 129,186 Israeli Shekel Buy 9/20/12 5,656,288 5,638,708 17,580 Norwegian Krone Sell 9/20/12 3,302,636 3,181,939 (120,697) Swedish Krona Sell 9/20/12 4,368,120 4,275,663 (92,457) UBS AG Australian Dollar Buy 9/20/12 4,319,471 4,381,369 (61,898) British Pound Sell 9/20/12 4,451,288 4,375,288 (76,000) Canadian Dollar Buy 9/20/12 162,969 160,297 2,672 Euro Sell 9/20/12 9,748,415 9,547,247 (201,168) Norwegian Krone Buy 9/20/12 3,978,581 3,830,241 148,340 Westpac Banking Corp. Australian Dollar Buy 9/20/12 3,666,707 3,723,863 (57,156) British Pound Buy 9/20/12 7,639,671 7,508,021 131,650 Canadian Dollar Buy 9/20/12 1,112,390 1,094,465 17,925 Euro Sell 9/20/12 3,315,810 3,247,358 (68,452) Total 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $24,836,966 $— Austria — 4,314,726 — Canada 87,084,322 — — China — 11,493,829 — Denmark — 10,407,807 — Finland — 3,987,845 — France — 50,875,371 — Germany — 53,895,333 — Hong Kong — 19,403,626 — Hungary — 4,640,309 — Ireland — 15,380,992 — Italy — 15,296,045 — Japan — 154,599,061 — Mexico 5,229,433 — — Netherlands — 23,321,932 — Norway — 13,147,639 — Russia — 3,150,849 — Singapore — 3,850,773 — South Africa — 2,065,693 — South Korea — 39,891,112 — Spain — 3,029,097 — Sweden — 23,429,096 — Switzerland — 61,187,876 — Taiwan — 6,754,516 — United Kingdom — 168,418,951 — United States 10,949,776 — — Total common stocks — U.S. Treasury obligations — 121,102 — Warrants — — 160 Short-term investments 18,755,436 41,229,179 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(603,113) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value, including $36,580,995 of securities on loan (Note 1): Unaffiliated issuers (identified cost $748,838,779) $824,747,068 Affiliated issuers (identified cost $56,001,784) (Notes 1 and 6) 56,001,784 Foreign currency (cost $8,073,062) (Note 1) 8,068,282 Dividends, interest and other receivables 1,243,946 Foreign Tax reclaim 303,158 Receivable for shares of the fund sold 756,633 Receivable for investments sold 1,769,309 Unrealized appreciation on forward currency contracts (Note 1) 1,808,176 Total assets LIABILITIES Payable for investments purchased 2,271,153 Payable for shares of the fund repurchased 1,715,593 Payable for compensation of Manager (Note 2) 590,693 Payable for investor servicing fees (Note 2) 426,629 Payable for custodian fees (Note 2) 68,643 Payable for Trustee compensation and expenses (Note 2) 211,351 Payable for administrative services (Note 2) 1,878 Payable for distribution fees (Note 2) 381,671 Unrealized depreciation on forward currency contracts (Note 1) 2,411,289 Collateral on securities loaned, at value (Note 1) 38,021,225 Collateral on certain derivative contracts, at value (Note 1) 895,979 Other accrued expenses 200,725 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,004,163,160 Undistributed net investment income (Note 1) 9,831,413 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (241,786,677) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 75,293,631 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($578,023,589 divided by 19,055,376 shares) $30.33 Offering price per class A share (100/94.25 of $30.33)* $32.18 Net asset value and offering price per class B share ($20,546,410 divided by 682,886 shares)** $30.09 Net asset value and offering price per class C share ($38,301,038 divided by 1,273,707 shares)** $30.07 Net asset value and redemption price per class M share ($7,396,600 divided by 245,385 shares) $30.14 Offering price per class M share (100/96.50 of $30.14)* $31.23 Net asset value, offering price and redemption price per class R share ($98,120,882 divided by 3,291,890 shares) $29.81 Net asset value, offering price and redemption price per class Y share ($105,113,008 divided by 3,460,998 shares) $30.37 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 36 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $2,428,325) $26,137,808 Interest (including interest income of $6,961 from investments in affiliated issuers) (Note 6) 10,107 Securities lending (Note 1) 1,181,245 Total investment income EXPENSES Compensation of Manager (Note 2) 7,120,436 Investor servicing fees (Note 2) 2,896,029 Custodian fees (Note 2) 175,451 Trustee compensation and expenses (Note 2) 77,906 Administrative services (Note 2) 28,944 Distribution fees — Class A (Note 2) 1,574,088 Distribution fees — Class B (Note 2) 238,493 Distribution fees — Class C (Note 2) 433,474 Distribution fees — Class M (Note 2) 58,436 Distribution fees — Class R (Note 2) 540,159 Other 379,562 Total expenses Expense reduction (Note 2) (83,049) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (25,518,544) Net realized loss on foreign currency transactions (Note 1) (4,990,079) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,202,432 Net unrealized depreciation of investments during the year (29,402,108) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 37 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $13,889,231 $11,107,651 Net realized gain (loss) on investments and foreign currency transactions (30,508,623) 130,344,304 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (28,199,676) 43,395,717 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (19,036,576) (7,949,063) Class B (475,307) — Class C (917,269) (95,983) Class M (184,024) (40,431) Class R (3,324,589) (655,754) Class Y (3,309,906) (1,341,362) Increase in capital from settlement payments (Note 8) 238,808 4,263,244 Redemption fees (Note 1) 43,529 53,786 Decrease from capital share transactions (Note 4) (152,697,470) (210,794,134) Total decrease in net assets NET ASSETS Beginning of year 1,071,983,399 1,103,695,424 End of year (including undistributed net investment income of $9,831,413 and $28,362,433, respectively) The accompanying notes are an integral part of these financial statements. 38 This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A August 31, 2012 .47 (1.75) (.87) — — .01 e 1.41 1.58 34 August 31, 2011 .33 4.14 (.30) — — .13 f,g 1.47 .95 23 August 31, 2010 .20 (.61) (.12) — — .01 h 1.64 i .66 27 August 31, 2009 .39 (3.35) (.47) — — .03 j,k 1.64 i,l 1.78 l 84 August 31, 2008 .63 (8.27) (1.50) (.31) — — 1.47 l 1.68 l 41 Class B August 31, 2012 .24 (1.68) (.56) — — .01 e 2.16 .81 34 August 31, 2011 .05 4.10 — .13 f,g 2.22 .15 23 August 31, 2010 (.06) (.57) — .01 h 2.39 i (.19) 27 August 31, 2009 .22 (3.10) (.03) — — .03 j,k 2.39 i,l 1.04 l 84 August 31, 2008 .27 (7.99) (1.12) (.31) — — 2.22 l .74 l 41 Class C August 31, 2012 .24 (1.70) (.59) — — .01 e 2.16 .81 34 August 31, 2011 .07 4.09 (.05) — — .13 f,g 2.22 .20 23 August 31, 2010 (.03) (.59) — .01 h 2.39 i (.10) 27 August 31, 2009 .22 (3.20) (.18) — — .03 j,k 2.39 i,l 1.02 l 84 August 31, 2008 .33 (8.14) (1.23) (.31) — — 2.22 l .89 l 41 Class M August 31, 2012 .32 (1.72) (.69) — — .01 e 1.91 1.09 34 August 31, 2011 .16 4.11 (.13) — — .13 f,g 1.97 .46 23 August 31, 2010 .04 (.60) — .01 h 2.14 i .15 27 August 31, 2009 .28 (3.23) (.24) — — .03 j,k 2.14 i,l 1.28 l 84 August 31, 2008 .40 (8.12) (1.28) (.31) — — 1.97 l 1.08 l 41 Class R August 31, 2012 .38 (1.70) (.83) — — .01 e 1.66 1.30 34 August 31, 2011 .26 4.06 (.23) — — .13 f,g 1.72 .76 23 August 31, 2010 .15 (.63) (.09) — — .01 h 1.89 i .51 27 August 31, 2009 .31 (3.31) (.46) — — .03 j,k 1.89 i,l 1.42 l 84 August 31, 2008 .58 (8.23) (1.49) (.31) — — 1.72 l 1.59 l 41 Class Y August 31, 2012 .55 (1.76) (.97) — — .01 e 1.16 1.84 34 August 31, 2011 .44 4.13 (.38) — — .13 f,g 1.22 1.27 23 August 31, 2010 .29 (.63) (.18) — — .01 h 1.39 i .97 27 August 31, 2009 .43 (3.38) (.56) — — .03 j,k 1.39 i,l 2.00 l 84 August 31, 2008 .72 (8.30) (1.59) (.31) — — 1.22 l 1.93 l 41 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 41 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp., which amounted to $0.01 per share outstanding as of November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted $0.12 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted $0.01 per share outstanding as of May 11, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to $0.01 per share outstanding as of March 30, 2010. i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% of average net assets as of August 31, 2010 and August 31, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to $0.02 per share outstanding as of May 21, 2009. k Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.01 per share outstanding as of June 23, 2009. l Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2009 0.07% August 31, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 42 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam International Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation by investing primarily in common stocks (growth or value stocks or both) of small and midsize companies outside the United States that Putnam Management believes have favorable investment potential. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 43 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. 44 The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $296,100,000 on forward currency contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,262,575 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $610,340. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $36,580,995 which includes an amount for securities that are deemed worthless at period end. The fund received cash collateral of $38,021,225. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion 45 of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $226,111,749 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $521,234 $15,850,801 $16,372,035 * 123,465,164 N/A 123,465,164 August 31, 2017 86,274,550 N/A 86,274,550 August 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $10,760,109 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals, realized and unrealized gains and losses on passive foreign investment companies, foreign tax credits and restitution payments. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $5,172,580 to decrease undistributed net investment income, $234,973 to decrease paid-in-capital and $5,407,553 to decrease accumulated net realized losses. 46 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $148,973,877 Unrealized depreciation (77,980,407) Net unrealized appreciation 70,993,470 Undistributed ordinary income 9,308,546 Capital loss carryforward (226,111,749) Post-October capital loss deferral (10,760,109) Cost for federal income tax purposes $809,755,382 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the S&P Developed/Ex-U.S. Small Cap Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.21%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.936% of the fund’s average net assets before a decrease of $1,461,294 (0.159% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate 47 of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,262 under the expense offset arrangements and by $81,787 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $665, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $28,088 and $276 from the sale of classA and classM shares, respectively, and received $20,486 and $513 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. 48 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $313,118,274 and $488,692,476, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 1,705,260 $50,391,820 2,788,900 $97,308,627 Shares issued in connection with reinvestment of distributions 647,022 17,463,122 206,126 7,169,074 2,352,282 67,854,942 2,995,026 104,477,701 Shares repurchased (6,525,462) (192,861,045) (7,934,853) (274,871,779) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 56,308 $1,666,770 73,430 $2,519,881 Shares issued in connection with reinvestment of distributions 16,760 451,010 — — 73,068 2,117,780 73,430 2,519,881 Shares repurchased (341,394) (10,076,160) (612,969) (21,006,671) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 63,747 $1,871,129 100,077 $3,476,245 Shares issued in connection with reinvestment of distributions 29,691 798,701 2,367 81,865 93,438 2,669,830 102,444 3,558,110 Shares repurchased (495,957) (14,589,911) (430,328) (14,760,402) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 7,152 $207,068 7,681 $270,081 Shares issued in connection with reinvestment of distributions 6,524 175,552 1,107 38,341 13,676 382,620 8,788 308,422 Shares repurchased (48,038) (1,416,668) (63,415) (2,154,182) Net decrease 49 Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 2,608,219 $76,077,975 2,319,142 $79,460,151 Shares issued in connection with reinvestment of distributions 122,063 3,243,226 18,277 626,735 2,730,282 79,321,201 2,337,419 80,086,886 Shares repurchased (2,788,577) (81,462,703) (2,082,185) (71,099,359) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 1,172,369 $34,619,214 1,615,777 $56,396,633 Shares issued in connection with reinvestment of distributions 108,829 2,936,197 30,498 1,061,319 1,281,198 37,555,411 1,646,275 57,457,952 Shares repurchased (1,426,077) (42,192,767) (2,215,409) (75,310,693) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,808,176 Payables $2,411,289 Equity contracts Investments 160 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(4,710,516) $(4,710,516) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $1,254,139 $1,254,139 Equity contracts 160 — $160 Total * For the reporting period, the transaction volume for warrants was minimal. 50 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $6,961 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $169,361,450 and $161,012,156, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $4,033,325 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $199,606 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 51 Federal tax information (Unaudited) For the reporting period, interest and dividends from foreign countries were $28,562,649 or $1.02 per share (for all classes of shares). Taxes paid to foreign countries were $2,428,325 or $0.09 per share (for all classes of shares). For the reporting period ended, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $8,174 of distributions paid as qualifying to be taxed as interest-related dividends, and $— to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 52 About the Trustees Independent Trustees 53 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 54 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 55 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 56 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 57 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 58 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Michael J. Higgins Putnam Investment Katinka Domotorffy Vice President and Treasurer Management, LLC John A. Hill One Post Office Square Paul L. Joskow Janet C. Smith Boston, MA 02109 Elizabeth T. Kennan Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Manager Robert E. Patterson and Assistant Treasurer Putnam Investments Limited George Putnam, III 57–59 St James’s Street Robert L. Reynolds Susan G. Malloy London, England SW1A 1LD W. Thomas Stephens Vice President and Assistant Treasurer Marketing Services Officers Putnam Retail Management Robert L. Reynolds James P. Pappas One Post Office Square President Vice President Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Custodian Executive Vice President, Vice President and State Street Bank Principal Executive Officer, and BSA Compliance Officer and Trust Company Compliance Liaison Judith Cohen Legal Counsel Steven D. Krichmar Vice President, Clerk, and Ropes & Gray LLP Vice President and Associate Treasurer Principal Financial Officer Independent Registered Nancy E. Florek Public Accounting Firm Robert T. Burns Vice President, Proxy PricewaterhouseCoopers LLP Vice President and Manager, Assistant Clerk, and Chief Legal Officer Associate Treasurer Trustees Jameson A. Baxter, Chair Robert R. Leveille Liaquat Ahamed Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis 59 This report is for the information of shareholders of Putnam International Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 60 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2012	$74,070	$	$15,630	$1,807 August 31, 2011	$104,942	$	$10,035	$ — For the fiscal years ended August 31, 2012 and August 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $179,446 and $ 142,417 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
